Citation Nr: 1017952	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-36 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by low back pain.

2.  Entitlement to service connection for disability of the 
left ankle.

3.  Entitlement to service connection for residuals of trauma 
to the third and fourth fingers of the right hand.

4.  Entitlement to a compensable rating for retropatellar 
pain syndrome of the right knee.

5.  Entitlement to a compensable rating for residuals of 
fracture of the right ulna.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from June 1983 to June 
2004.  His DD Form 214 shows that his service included 
service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO in Louisville, Kentucky.  
After the decision was entered, the case was transferred to 
the jurisdiction of the RO in Pittsburgh, Pennsylvania.

The Veteran currently resides in Germany.  In October 2009, 
the RO in Pittsburgh wrote the Veteran, acknowledging that he 
had requested a hearing before a traveling section of the 
Board.  The RO informed the Veteran that VA did not have the 
facilities to conduct hearings in Germany, and provided him 
with several options for obtaining a hearing and/or 
submitting written testimony.  The RO notified him that it 
would continue on to the next phase of the appeals process if 
he did not respond within 30 days.  Inasmuch as no response 
has been received, the Board will proceed with consideration 
of his appeal.

The Board's present decision is limited to an adjudication of 
issue #3, as enumerated above, on the title page.  For the 
reasons set forth below, the remaining issues on appeal (#1, 
2, 4, and 5) are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran sustained an avulsion fracture of the 
proximal interphalangeal joint of the third, and possibly 
fourth, finger(s) of the right hand during service in 1997; 
clinical evaluation revealed edema and deformity.

2.  On VA examination conducted in May 2004, prior to the 
Veteran's discharge from service, it was noted that his 
distal interphalangeal joint was held in approximately five 
degrees of flexion as opposed to the contralateral left hand; 
the diagnosis was sprained third and fourth fingers of the 
right hand.  There is no reason to conclude that these 
findings are other than residuals of the in-service injury.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
residuals of trauma to the third and fourth fingers of the 
right hand were incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for 
residuals of trauma to the third and fourth fingers of his 
right hand.  He says that his fingers are deformed as a 
result of an in-service injury in 1997.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  Generally, in 
order to prove service connection, there must be competent, 
credible evidence of (1) a current disability, (2) in-service 
incurrence or aggravation of an injury or disease, and (3) a 
nexus, or link, between the current disability and the in-
service disease or injury.  See, e.g., Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 
341 (1999).

In the present case, the Board finds that the evidence 
supports the Veteran's claim for service connection for 
residuals of trauma to the third and fourth fingers of his 
right hand.  His service treatment records clearly show that 
he sustained an avulsion fracture of the proximal 
interphalangeal joint of the third, and possibly fourth, 
finger(s) of the right hand while playing football during 
service in August 1997.  Clinical evaluation approximately 19 
days later revealed continued edema and deformity.  Similar 
findings of deformity were made on VA examination conducted 
in May 2004, prior to the Veteran's discharge from service.  
Specifically, it was noted that his distal interphalangeal 
joint was held in approximately five degrees of flexion as 
opposed to the contralateral left hand.  Accordingly, and 
because it appears clear from the examiner's diagnosis-
sprained third and fourth fingers of the right hand-that he 
believed those findings to be medically attributable to the 
prior injury in service, the Board is satisfied that the 
requirements for an award of service connection have been 
satisfied.  Resolving reasonable doubt in the appellant's 
favor, service connection for residuals of trauma to the 
third and fourth fingers of the right hand is granted.

Because the Board is granting the Veteran's claim, there is 
no need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009)), have been satisfied with respect to the 
question of service connection.  That matter is moot.


ORDER

Service connection for residuals of trauma to the third and 
fourth fingers of the right hand is granted.


REMAND

As noted previously, the Veteran's DD Form 214 shows that his 
service included service in Southwest Asia.  See 
Introduction, supra.  It is not entirely clear from the 
record whether that service was performed within the 
boundaries of the Southwest Asia theater of operations, as 
defined by regulation, so as to trigger provisions in the law 
pertaining to service connection for disability due to 
undiagnosed illness.  See 38 C.F.R. § 3.317(d).  This needs 
to be clarified.

The Veteran was diagnosed with mechanical low back pain on VA 
examination conducted in May 2004.  The RO has denied service 
connection for that condition on grounds that that 
"diagnosis" does not constitute a disability that is 
subject to service connection.  See, e.g., Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (a symptom, such as 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.)  In 
so concluding, however, the RO did not consider provisions 
relating to undiagnosed illness, referenced above.  This 
needs to be corrected.  Moreover, it is unclear whether the 
"back pain" has continued and whether there is an acquired 
disorder can be identified.

The Veteran's most recent VA examination was conducted 
approximately six years ago, prior to his separation from 
service.  It is unclear from the record whether he currently 
suffers from identifiable disability of the back and/or left 
ankle and, if so, whether those disabilities can be 
attributed to his period of active military duty.  A full 
evaluation of the right knee needs to be conducted, pursuant 
to DeLuca v. Brown, 8 Vet. App. 202 (1995), as does a 
neurological evaluation of the right elbow, and efforts need 
to be made to obtain records of the occupational and physical 
therapy he has received in connection with the service-
connected fracture of his right ulna.  See VA Form 9, dated 
November 2006; 38 C.F.R. § 3.159(e)(2) (2009).  A remand is 
required.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
Veteran relative to the issues remaining on 
appeal.  Among other things, the letter 
should contain notice of the information and 
evidence necessary to substantiate a claim 
for service connection for disability due to 
undiagnosed illness.  See 38 C.F.R. § 3.317.  
He should be given a reasonable opportunity 
to respond to the notice, and any new or 
additional (i.e., non-duplicative) evidence 
received should be associated with the 
claims file.

2.  Ask the Veteran to identify, and provide 
appropriate releases for, any care providers 
who may possess new or additional evidence 
pertinent to the issues remaining on appeal, 
including the care providers from whom he 
reportedly received occupational and 
physical therapy for the service-connected 
disability of his right ulna.  If he 
provides the necessary releases, assist him 
in obtaining the records identified, 
following the procedures set forth in 
38 C.F.R. § 3.159.  Any new or additional 
(i.e., non-duplicative) evidence received 
should be associated with the claims file.  
To the extent records are sought but not 
obtained, the appellant and his 
representative should be notified and the 
claims file should reflect the efforts made.

3.  Make efforts to obtain a complete copy 
of the Veteran's service personnel records.  
Efforts to obtain the evidence should be 
fully documented, and should be discontinued 
only if it is concluded that the evidence 
sought does not exist or that further 
efforts to obtain the evidence would be 
futile.  38 C.F.R. § 3.159(c)(2).  The 
evidence obtained, if any, should be 
associated with the claims file.

4.  If it is unclear from the Veteran's 
service personnel records whether he had 
active service within the boundaries of the 
Southwest Asia theater of operations, as 
defined by regulation, 38 C.F.R. § 3.317(d), 
ask the service department to provide 
clarification.  The response(s) received 
should be associated with the claims file.

5.  After all of the foregoing development 
has been completed, arrange to have the 
Veteran scheduled for an examination of his 
low back and left ankle.  The claims file 
must be made available to, and reviewed by, 
the examiner.  The examiner should determine 
if there are any objective medical 
indications that the Veteran currently has 
signs or symptoms pertaining to the low back 
or left ankle and whether there is a 
diagnosis that can be attached to either the 
back or left ankle symptoms.  The examiner 
should provide details about the onset, 
frequency, duration, and severity of the 
Veteran's complaints, and should discuss 
what precipitates and relieves them.  It 
should then be determined, based on a review 
of symptoms, physical findings, and 
laboratory tests, if these problems are 
attributable to any known diagnostic entity 
or entities.  All necessary testing should 
be performed.  Examinations by appropriate 
specialists should be conducted with regard 
to any of the foregoing symptoms, or 
abnormal findings pertaining thereto, that 
cannot be attributed to a known clinical 
diagnosis.  The examiner(s) should consider 
that symptom-based "diagnoses," such as low 
back or left ankle "pain," are not 
considered known diagnostic entities for 
compensation purposes.  The final report of 
the examination(s) should set forth a list 
of diagnosed conditions pertaining to the 
Veteran's complaints, an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that any of those diagnosed 
conditions can be attributed to service; and 
a separate list of any symptoms, abnormal 
physical findings, and abnormal laboratory 
test results relating to those complaints 
that cannot be attributed to a known 
clinical diagnosis.  A complete rationale 
for all opinions should be provided.

6.  Also arrange to have the Veteran 
scheduled for an examination of his right 
knee.  The examiner should review the claims 
file.  After examining the Veteran, and 
conducting any evaluations, studies, and 
tests deemed necessary, the examiner should 
fully describe any and all functional 
deficits associated with the service-
connected disability of the Veteran's right 
knee.  In so doing, the examiner should 
specifically indicate whether there is any 
evidence of recurrent subluxation or lateral 
instability of the knee and, if so, whether 
such subluxation and/or lateral instability 
is best described as slight, moderate, or 
severe.  The examiner should also conduct 
range of motion studies on the knee.  The 
examiner should first record the range of 
motion observed on clinical evaluation, in 
terms of degrees of flexion and extension.  
If there is clinical evidence of pain on 
motion, the examiner should indicate the 
degree of flexion and/or extension at which 
such pain begins.  Then, after reviewing the 
Veteran's complaints and medical history, 
the examiner should render an opinion, based 
upon his or her best medical judgment, as to 
the extent to which the Veteran experiences 
functional impairments such as weakness, 
excess fatigability, incoordination, or pain 
due to repeated use or flare-ups, and should 
portray these factors in terms of degrees of 
additional loss in range of motion (beyond 
that which is demonstrated clinically), if 
feasible.  A complete rationale for all 
opinions should be provided.

7.  Arrange, in addition, to have the 
Veteran scheduled for an appropriate 
examination(s) to determine all orthopedic 
and neurologic findings (if any) secondary 
to his residuals of a fracture of his right 
ulna.  The examiner(s) should review the 
claims file.  After examining the Veteran, 
and conducting any evaluations, studies, and 
tests deemed necessary, the examiner(s) 
should fully describe any and all functional 
deficits associated with the service-
connected disability of the Veteran's right 
ulna:

a.  The orthopedic portion of the 
examination report should contain the 
results of range of motion studies.  
The examiner should first record the 
range of motion observed on clinical 
evaluation.  If there is clinical 
evidence of pain on motion, the 
examiner should indicate the degree at 
which such pain begins.  Then, after 
reviewing the Veteran's complaints and 
medical history, the examiner should 
render an opinion, based upon his or 
her best medical judgment, as to the 
extent to which the Veteran experiences 
functional impairments such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically), if feasible.

b.  The neurological portion of the 
examination report should identify with 
specificity the precise nerve or nerves 
of the right upper extremity (if any) 
that are affected, or seemingly 
affected, by the service-connected 
disability of the Veteran's right ulna.  
For each affected nerve, the examiner 
should indicate whether the impairment 
is best characterized as neuritis, 
neuralgia, or paralysis.  The examiner 
should describe the severity of the 
neurologic symptoms and should indicate 
whether the identified neurologic 
impairment is manifested by symptoms 
such as loss of reflexes, muscle 
atrophy, or sensory disturbances; and 
whether there is pain and, if so, 
whether it is dull and intermittent or 
constant and occasionally excruciating.

A complete rationale for all opinions should 
be provided.

8.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought remains denied, furnish the Veteran a 
supplemental statement of the case (SSOC).  
The SSOC should contain, among other things, 
a citation to, and summary of, 38 C.F.R. 
§ 3.317, if applicable, and any additional 
diagnostic codes implicated by the evidence.

After the Veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
Veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The remanded matters must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


